JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00314-CV

                                HASEEB BUTT, Appellant

                                             V.

  SAJID KHAN NIAZI, AYESHA KHAN, AMIRA SOUSSA AND DUNCANVILLE
                     REAL ESTATE, LLC, Appellees

   Appeal from the 113th District Court of Harris County. (Tr. Ct. No. 2011-22642).

       This case is an appeal from the final judgment signed by the trial court on April
11, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, Haseeb Butt, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 17, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Bland.